Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 7/6/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 7/6/2022.  In particular, claim 1 has been amended to include a modified styrene maleic acid copolymer, and claims 14-19 are new.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 14-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
With respect to claims 1, 14, and 19, including a “solution of modified styrene maleic acid copolymer” as dispersant fails to satisfy the written description requirement of 35 USC 112(a) because there does not appear to be a written description requirement of the modified styrene maleic acid copolymer in the application as originally filed, In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989) and MPEP 2163.  Applicant has pointed to the specification which exemplifies a coating comprising Disperbyk® 199 which is described as a “solution of modified styrene maleic acid copolymer” in the corresponding Data Sheet.  While Disperbyk® 199 belongs to a class of materials that are solutions of a modified styrene maleic acid copolymer, support is not found for all solutions of modified styrene maleic acid copolymer because Disperbyk® 199 is only one compound and not representative of all solutions of modified styrene maleic acid copolymer.  In addition, the term “modified” suggests a plurality of functional groups other than polyether functional groups.  The specification as originally filed only supports “polyether-based dispersants”.
With respect to claims 2-4 and 15-18, they are rejected for failing to the cure the deficiency from which they depend.
		

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 14-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 1, 14, and 19, it is unclear what “modified” is intended to encompass in the term “a solution of modified styrene maleic acid copolymer”.  The specification as originally filed does not provide guidance for the term “modified”.
With respect to claim 15, the step of applying the coating on a wood product is outside the intention of claim 14 which is drawn to a process for forming a shelf-stable coating.  It is unclear whether this step should be considered as an active step or functional language.  If the former, then this claim would be withdrawn as being drawn to a claim that is non-elected by original presentation.
With respect to claims 2-4 and 16-18, they are rejected for failing to the cure the deficiency from which they depend.

Claim Rejections - 35 USC § 103
Claims 1-3 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heinz (US 5,672,200) in view of Li (US 8,506,849) and Akutsu (US 2018/0258319).
With respect to claim 1, Heinz discloses a pigment composition for use in preparing printing inks (i.e., a coating) comprising spherical particles and a luster pigment (abstract), wherein the spherical particles include glass spheres (col. 2, lines 54-55) and the luster pigment includes mica (col. 3, lines 26-30).  Examples includes mixing mica and glass particles in a suspension of sodium polyphosphate and subsequently mixed with a binder (col. 6, lines 16-47).
Heinz discloses that dispersants known to those skilled in the art can be used (col. 4, lines 8-15) but fails to disclose that the dispersant is a polyether-based dispersant.
Li discloses additives and modifiers for metallic inks (abstract) and teaches that a dispersant which provides for storage stability properties includes DISPERBYK 190 (col. 10, lines 21-27).  DISPERBYK 190 is an ether-modified styrene maleic acid copolymer as evidenced by Akutsu (paragraph 0133).  Akutsu also disclose that these dispersing agents are “commonly used” (paragraph 0133).
Given that Heinz is open to the use of known dispersants and further given that Li teaches that a dispersant such as DISPERYK 190 which is an ether-modified styrene maleic acid copolymer provides dispersing and stability properties in a metallic ink, it would have been obvious to one of ordinary skill in the art to utilize a “common” dispersant such as modified styrene maleic acid copolymer as a dispersant in the process of forming an ink (i.e., coating) taught by Heinz.
It is noted that the phrase “for wood products” in the preamble is not a mandatorily present claimed limitation.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
Furthermore, applicant’s attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to claims 2 and 3, Heinz discloses that the spherical glass particles are used in an amount of 0.1-20 wt % based on the ink (col. 2, lines 20-26).
With respect to claim 14, while Heinz discloses mixing the dispersant with both the glass beads and synthetic layered silica to form a paste, it fails to disclose first mixing the dispersant with the synthetic layered silicate and then subsequently mixing with the glass beads.
Even so, case law holds that the selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Therefore, it would have been obvious to one of ordinary skill in the art to prepare the coating by first mixing the dispersant with the layered silicate followed by mixing with the glass beads—absence a showing of unexpected or surprising results.
With respect to claims 16 and 17, Heinz discloses that the spherical glass particles are used in an amount of 0.1-20 wt % based on the ink (col. 2, lines 20-26).

Response to Arguments
Applicant's arguments filed 7/9/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that Heinz fails to disclose that the spherical particles are kept in solution and therefore fails to disclose shelf stability properties.
	The dispersant of Heinz is expected to aid in the dispersion of both the layered silicate and the glass beads.  Li discloses that the dispersants such as DISPERBYK are used to improved storage stability (col. 10, lines 21-27).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    


vn